Citation Nr: 1144728	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a left hand disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the RO which denied the benefits sought on appeal.  The Board remanded the issue on appeal for additional development in June 2011.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the Veteran's appeal have been obtained by VA.  

2.  The Veteran is not shown to have a left hand disability at present which is related to service.  


CONCLUSION OF LAW

The Veteran does not have a left hand disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment and VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and was scheduled to appear at a videoconference hearing in April 2007, but failed to report and did not contact VA to request to reschedule.  

Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he suffered a rope burn to his left hand in service and believes that he should be service connected for weakness in his left hand as a residual of the injury.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, the issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, Woehlaert v. Nicholson, and Barr v. Nicholson, supra.  Accordingly, his assertions do not provide a basis for establishing service connection, or establish he has weakness in his left hand due to a particular event in service.  

The service treatment records showed that the Veteran sustained a severe rope burn to his left (minor) hand while handling lines while in the Navy in June 1968.  On examination, there was no apparent tendon loss and x-ray studies showed no evidence of fracture.  The wound was cleaned and dressed, and the Veteran was returned to duty.  When seen on follow-up the next day, the Veteran reported that he was still having extreme pain.  The service records showed that the burn injury was cleaned and the dressing changed each day for the next several days.  The service records showed no further complaints, treatment or abnormalities referable to the left hand injury in service, and the Veteran made no mention of any residual problems at the time of his service separation examination in September 1968, and no pertinent abnormalities were noted on examination.  

When examined by VA in August 2011, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical findings.  On examination, there was no evidence of skin breakdown over the scar area, and the Veteran denied any pain in his left hand.  There was a well-healed, superficial, nontender, .5 by 20 cm circular scar on the palm of the left hand which was neither depressed or elevated.  There was no edema, inflammation or keloid formation and the Veteran had full range of motion of the fingers in extension and flexion.  Grip strength was weaker in the left hand than on the right.  The examiner indicated that the initial injury appeared to have been a relatively superficial laceration that did not involve arteries, nerves or tendons.  He also noted that the injury was distal to the muscles of the extensors and flexors of the forearm and would not have injured the nerves responsible for extension and flexion of the fingers.  Because grip strength was not tested at the time of the injury or after the wound had healed, the examiner stated that he could not offer an opinion as to whether the current weakness in the left hand was a residual of the rope burn injury without resorting to speculation.  

In the instant case, the evidentiary record showed that the Veteran sustained a superficial rope burn injury to his left hand in service which did not cause any nerve, muscle, or tendon damage.  The evidence suggests that the rope burn injury resolved without residual disability as evidence by lack of any complaints or objective findings pertaining to the left hand at the time of his separation examination conducted only a few months after the injury, and the complete absence of any complaints, treatment or abnormalities referable to his left hand since his discharge from service.  The current residuals of the rope burn injury consist of a relatively small, nontender, superficial scar on the palm of the left hand which does not cause any diminution of that hand's attributes.  While the etiology of the Veteran's decreased grip strength is not entirely clear, he has good range of motion in all digits and no other demonstrable functional impairment.  In this case, the considerable lapse of time between the rope burn in service and the finding of a decreased grip strength (40+ years) raises questions as to any relationship between the two.  This doubt is heightened by the comment from a VA healthcare provider in April 2006, that the Veteran's decreased grip strength was due to his left elbow pain.  In these circumstances, and the absence of any objective evidence linking impairment of the left hand to service, there is no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for residuals of a left hand injury is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


